FILEn

J
UNITED STATES DISTRICT COURT g;e,k’  249 2011
FoR THE DISTRICT oF CoLUMBiA courts m ine'i)i's'rcri¢i B,"Q'"vpr¢y
° Olumbia
Benjamin J. Wherry et al. , )
)
Plaintiffs, )
)
v. ) Civil Action No. .

) 11 1190
Administrative Office of the )
United States Courts et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of the complaint, captioned "Class
Action," signed and submitted by four federal prisoners.’ In addition, each plaintiff has submitted
an application to proceed in forma pauperis The Court will grant each application to proceed in
forma pauperis and will dismiss the case for lack of j urisdiction.

Plaintiffs are four prisoners incarcerated at the F ederal Medical Center Devens in Ayers,
l\/Iassachusetts. They assert that "[e]ach claim occurred in the District of Massachusetts save
[that of] one Plaintiff [who] nonetheless [is] privy to this civil action because of the defendant
Respondeat Superiors involved, z'.e., all defendant’s [sic] named." Compl. at 2. Plaintiffs state
that they "seek[] the same remedial relief . . . access to the Court . . . where all parties have a just
legal claim of innocence, valid sentencing arguments, and/or mental health claim." Ia'. at 3. Their

voluminous attachment to the complaint consists of each plaintiffs separate civil complaint and

' Plaintiffs may appear pro se on their own behalf, but they may not represent other pro

se plaintiffs in federal court. See 28 U.S.C. § 1654. The plaintiffs to this action are Benjamin J,
Wherry, William L. Slate, Melvin Pollard and Marvis H. Bownes.

petition for a writ of habeas corpus under 28 U.S.C. § 2241, three of which were denied by the
United States District Court for the District of Massachusetts and one of which was denied by the
Westem District of Pennsylvania. This Court lacks jurisdiction in the following three respects.
First, this Court lacks jurisdiction to review the decisions of another federal court. See 28
U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United States, 847 F. Supp.
l70, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). Thus, to the extent that plaintiffs are
seeking such relief, it is not available here.
Second, plaintiffs’ claims of innocence and "sentencing arguments" must be presented to
their respective sentencing court by motion filed pursuant to 28 U.S.C. § 2255. See Taylor v. U.S.
Ba'. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion under § 2255 is the
proper vehicle for challenging the constitutionality of a statute under which a defendant is
convicted); Ojo v. IN.S., 106 F.3d 680, 683 (5"‘ Cir. 1997) (explaining that the sentencing court is
the only court with jurisdiction to hear a defendant’s complaint regarding errors that occurred
before or during sentencing).
Section 2255 provides specifically that:
[a] prisoner in custody under sentence of a court established by Act of Congress
claiming the right to be released upon the ground that the sentence was imposed in
violation of the Constitution or laws of the United States . . . or is otherwise
subject to collateral attack, may move the court which imposed the sentence to
vacate, set aside or correct the sentence.
28 U.S.C. § 2255(a). Moreover,
[a]n application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to [28 U.S.C. § 225 5], shall not

be entertained if it appears that the applicant has failed to apply for relief, by
motion, to the court which sentenced him, or that such court has denied him relief,

unless it also appears that the remedy by motion is inadequate or ineffective to test
the legality of his detention.

28 U.S.C. § 2255(e). This Court did not sentence any of the plaintiffs, see Compl. at 1, and
plaintiffs have not shown that their available remedy is inadequate or ineffective. To the extent
that plaintiffs have already been denied such relief, they must seek permission from" the
appropriate court of appeals" to file a successive petition. 28 U.S,C. § 2255(h).

Third, the proper respondent to a habeas corpus petition under § 2241 is the petitioner’s
warden or immediate custodian. Rurnsfeld v. Padilla, 542 U.S. 426, 439 (2004); Blair-Bey v.
Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998). "[A] district court may not entertain a habeas
petition involving present physical custody unless the respondent custodian is within its territorial
jurisdiction." Stokes v. U.S. Parole Com)nission, 374 F.3d 1235, 1239 (D,C. Cir. 2004); accord
Rooney v. Sec ’y ofArrny, 405 F.3d 1029, 1032 (D.C. Cir. 2005) ("jurisdiction is proper only in the
district in which the immediate, not the ultimate, custodian is located") (intemal citations and
quotation marks omitted). The District of Massachusetts is the proper judicial district to entertain
plaintiffs’ § 2241 habeas petitions.

F or the foregoing reasons, the Court, lacking jurisdiction over the complaint, will dismiss
the case. A separate Order accompanies this Memorandum Opinion.

 
4-/~

United States District Judge
Date: June , 2011